DETAILED ACTION
This office action has been issued in response to amendments received on 8/12/2022 and an Examiner’s Interview conducted 9/7/2022.  Claims 1-2, 6-9, 13-16 and 19-20 were amended via the amendments.  No new claims were added and no claims were cancelled.  Claims 1-20 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Golian on 9/7/2022.
Claims 1, 3-8, 10-15 and 17-20 are amended.  Claims 2, 9 and 16 are cancelled.  This application has been amended as follows:
1. 	(Currently Amended) A computer-implemented method for secure management of evaluation data, the method comprising:
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity; 
defining entries for one or more source entities listed in trusted source data secured in one or more data blocks on a blockchain, wherein each entry for the one or more source entities in the trusted source data secured in the one or more data blocks on the blockchain includes a weight value for a corresponding source entity; 
searching the trusted source data secured in the one or more data blocks on the blockchain for an entry corresponding to the source entity; and
based on finding the entry corresponding to the source entity in the trusted source data: 
obtaining an evaluation score for the evaluation entity from the blockchain, the evaluation score previously calculated based on one or more previous evaluation values for the evaluation entity, 
calculating a new evaluation score for the evaluation entity using the evaluation score and the evaluation value, wherein the new evaluation score for the evaluation entity is calculated based on the evaluation value weighted according to a weight value corresponding to the source entity obtained from the entry corresponding to the source entity, and 
securely committing the new evaluation score for the evaluation entity to a new data block on the blockchain.
2.	(Canceled)
3.	(Currently Amended) The computer-implemented method of claim [[2]]1, wherein the method further comprises:
defining another entry for another source entity in a further data block, where the another entry includes a weight value for the another source entity, and committing the further data block to the blockchain.
4.	(Currently Amended) The computer-implemented method of claim [[2]]1, wherein the method further comprises:
providing a modified weight value for a particular one of the one or more source entities further data block and committing the further data block to the blockchain.
5.	(Currently Amended) The computer-implemented method of claim 1, wherein the method further comprises:
defining another entry for another source entity in a further data block and committing the further data block to the blockchain.
6.	(Currently Amended) The computer-implemented method of claim 1, wherein the method further comprises:
providing a modified entry for particular one of the one or more source entities further data block and committing the further data block to the blockchain.
7.	(Currently Amended) The computer-implemented method of claim 1, wherein at least one one or more data blocks on the blockchain includes at least one selected from the following[[of]]:
a first executable script that, when executed, performs the step of searching the trusted source data for the entry corresponding to the source entity; and
a second executable script that, when executed, performs the steps of calculating the new evaluation score, and securely committing the new evaluation score to the new data block on the blockchain. 
8.	(Currently Amended) A system for secure management of evaluation data, the system comprising:
one or more processors; and 
one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform operations comprising:
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity; 
defining entries for one or more source entities listed in trusted source data secured in one or more data blocks on a blockchain, wherein each entry for the one or more source entities in the trusted source data secured in the one or more data blocks on the blockchain includes a weight value for a corresponding source entity; 
searching the trusted source data secured in the one or more data blocks on the blockchain for an entry corresponding to the source entity; and
based on finding the entry corresponding to the source entity 
obtaining an evaluation score for the evaluation entity from the blockchain, the evaluation score previously calculated based on one or more previous evaluation values for the evaluation entity, 
calculating a new evaluation score for the evaluation entity using the evaluation score and the evaluation value, wherein the new evaluation score for the evaluation entity is calculated based on the evaluation value weighted according to a weight value corresponding to the source entity obtained from the entry corresponding to the source entity, and 
securely committing the new evaluation score for the evaluation entity to a new data block on the blockchain.
9.	(Canceled)
10.	(Currently Amended) The system of Claim 8, wherein the operations further comprise:
defining another entry for another source entity in a further data block, where the another entry includes a weight value for the another source entity, and committing the further data block to the blockchain.
11.	(Currently Amended) The system of Claim 8, wherein the operations further comprise:
providing a modified weight value for a particular one of the one or more source entities further data block and committing the further data block to the blockchain.
12.	(Currently Amended) The system of Claim 8, wherein the operations further comprise:
defining another entry for another source entity in a further data block and committing the further data block to the blockchain.
13.	(Currently Amended) The system of Claim 8, wherein the operations further comprise:
providing a modified entry for particular one of the one or more source entities further data block and committing the further data block to the blockchain.
14.	(Currently Amended) The system of claim [[9]]8, wherein at least one one or more data blocks on the blockchain includes at least one selected from the following[[of]]:
a first executable script that, when executed, performs the step of searching the trusted source data for the entry corresponding to the source entity; and
a second executable script that, when executed, performs the steps of calculating the new evaluation score, and securely committing the new evaluation score to the new data block on the blockchain. 
15.	(Currently Amended) A computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute operations for secure management of evaluation data comprising:
receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity; 
defining entries for one or more source entities listed in trusted source data secured in one or more data blocks on a blockchain, wherein each entry for the one or more source entities in the trusted source data secured in the one or more data blocks on the blockchain includes a weight value for a corresponding source entity; 
 searching the trusted source data secured in the one or more data blocks on the blockchain for an entry corresponding to the source entity; and
based on finding the entry corresponding to the source entity in the trusted source data:
obtaining an evaluation score for the evaluation entity from the blockchain, the evaluation score previously calculated based on one or more previous evaluation values for the evaluation entity, 
calculating a new evaluation score for the evaluation entity using the evaluation score and the evaluation value, wherein the new evaluation score for the evaluation entity is calculated based on the evaluation value weighted according to a weight value corresponding to the source entity obtained from the entry corresponding to the source entity, and 
securely committing the new evaluation score for the evaluation entity to a new data block on the blockchain.
16.	(Canceled)
17.	(Currently Amended) The computer storage medium of claim 15, wherein the operations further comprise:
defining another entry for another source entity in a further data block, where the another entry includes a weight value for the another source entity, and committing the further data block to the blockchain.
18.	(Currently Amended) The computer storage medium of claim 15, wherein the operations further comprise:
providing a modified weight value for a particular one of the one or more source entities further data block and committing the further data block to the blockchain.
19.	(Currently Amended) The computer storage medium of claim 15, wherein the operations further comprise:
providing a modified entry for particular one of the one or more source entities further data block and committing the further data block to the blockchain.
20.	(Currently Amended) The computer storage medium of claim 15, wherein at least one one or more data blocks on the blockchain includes at least one selected from the following[[of]]:
a first executable script that, when executed, performs the step of searching the trusted source data for the entry corresponding to the source entity; and
a second executable script that, when executed, performs the steps of calculating the new evaluation score, and securely committing the new evaluation score to the new data block on the blockchain. 


Response to Arguments
Applicant’s amendments, filed 8/12/2022, to claims 1, 8 and 15, are sufficient to overcome the non-statutory double patenting rejection of claims 1-2, 5-6, 8, 12-13, 15 and 19 over claims 1-3, 8-10 and 13-15 of U.S. Patent No. 10796022.  Accordingly, the double patenting rejection is withdrawn.
Applicant’s amendments, filed 8/12/2022, to claims 1-2, 8-9 and 15-16 are sufficient to overcome the objection to the aforementioned claims by clarifying the relationship between the evaluation value, the evaluation score and the new evaluation score.  Accordingly, the objections to claims 1-2, 8-9 and 15-16 are withdrawn.
Applicant’s amendments to claims 6, 13 and 19 are sufficient to overcome the objection to the aforementioned claims for grammatical informalities.  Accordingly, the objection to claims 6, 13 and 19 are withdrawn.
Applications arguments regarding the rejection of claims 15-20 under 101 are persuasive.  Accordingly, the rejection of claims 15-20 under 101 is withdrawn.
Applicant’s arguments in pages 11-15 of their Remarks, filed 8/12/2022, with respect to Claims 1, 5-6, 8, 12-13, 15 and 19 as being rejected under 35 USC 103 as being unpatentable over Lee (US 2020/0021598) and claims 2-4, 7, 9-11, 14, 16-18 and 20 as being rejected under 35 USC 103 as being unpatentable over Lee (US 2020/0021598), as applied to claims 1, 8 and 15, further in view of Nagla (US 2018/0075527); have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 15 are allowed for reasons explained below.  
As to independent claims 1, 8 and 15, the prior art including over Lee (US 2020/0021598) in view of Nagla (US 2018/0075527), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Lee (prior art on the record) teaches a method for verifying transaction data using trust and event information stored on a blockchain.  The trust and event information comprises metadata, which is used to determine the trustworthiness of a person or entity, as well as an identifier corresponding to the person or entity being verified.  A trust score is generated based on the trust and event information.  The trust score can be updated when new event information is received. 
Nagla (prior art on the record) teaches a method for generating secure credit scores and identity records using blockchains.  A credit score may be generated for a user by modifying a current credit score of the user based on credit data for the user obtained from one or more blockchains, wherein certain credit data may be weighted and the credit score may be modified based upon the weight values for the credit data.
None of the prior art of record cited above teach the non-obvious features of the present invention:
“receiving an evaluation value from a source entity, the evaluation value relating to an evaluation entity;” “defining entries for one or more source entities listed in trusted source data secured in one or more data blocks on a blockchain, wherein each entry for the one or more source entities in the trusted source data secured in the one or more data blocks on the blockchain includes a weight value for a corresponding source entity;” “searching the trusted source data secured in the one or more data blocks on the blockchain for an entry corresponding to the source entity; and based on finding the entry corresponding to the source entity in the trusted source data: obtaining an evaluation score for the evaluation entity from the blockchain, the evaluation score previously calculated based on one or more previous evaluation values for the evaluation entity, calculating a new evaluation score for the evaluation entity using the evaluation score and the evaluation value, wherein the new evaluation score for the evaluation entity is calculated based on the evaluation value weighted according to a weight value corresponding to the source entity obtained from the entry corresponding to the source entity, and securely committing the new evaluation score for the evaluation entity to a new data block on the blockchain.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 3-8, 10-15 and 17-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438